Citation Nr: 1141973	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cardiac arrhythmia, paroxysmal tachycardia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1945 to November 1945. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for cardiac arrhythmia, paroxysmal tachycardia.  The issue was denied on the basis that there was no new and material evidence submitted to reopen this previously denied claim.  In June 2009, the Board found that new and material evidence had, in fact, been submitted and the claim was reopened and remanded for additional development.  

In August 2010, the Board denied the claim.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a May 2011 Order vacated the Board's decision and remanded the matters for compliance with the instructions in the Joint Motion for Remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 2011.  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's cardiac arrhythmia, paroxysmal tachycardia, pre-existed the Veteran's entrance to active duty. 

2.  There is clear and unmistakable evidence that the Veteran's cardiac arrhythmia, paroxysmal tachycardia, did not permanently increase in severity beyond the natural progression of the disease in service. 

3.  The competent and probative evidence of record fails to show that the Veteran's pre-existing cardiac arrhythmia, paroxysmal tachycardia, was aggravated by his military service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and cardiac arrhythmia, paroxysmal tachycardia, pre-existed the Veteran's entry to active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011). 

2.  Cardiac arrhythmia, paroxysmal tachycardia, was not aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2005 letter, sent prior to the initial unfavorable decision issued in January 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim for cardiac arrhythmia, paroxysmal tachycardia.  In June 2006, the Veteran was sent a letter that informed him of his and VA's respective responsibilities in obtaining such evidence and information and advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the June 2006 letter was issued after the initial January 2006 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2006 letter was issued, the Veteran's claim was readjudicated in the June 2007 statement of the case and the September 2008 and June 2010 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records and private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board further notes that the Veteran was provided with a VA examination in July 2009 in order to adjudicate his service connection claim.  The Veteran contends that the examination was rushed in nature and he was not provided with adequate time to provide the examiner with pertinent treatment records.  However, the Board finds the opinion to include adequate physical examination of the Veteran and a fully explained rationale.  Furthermore, the Veteran has not since submitted any further records that he wished the VA examiner to review in making his determination, such that an addendum opinion is not necessary in this case.  As the opinion obtained in this case was based upon a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, and reference to governing medical principles, the Board finds it is supported by an adequate foundation.  Accordingly, the Board finds that the opinion is adequate for resolution of the case. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis

The Veteran contends that while in service, he began to experience a consistent rapid heartbeat that made him feel sick and weak.  He was subsequently hospitalized for the condition.  He contends that while in the hospital, he underwent a test that exacerbated his heart condition.  Specifically, he was injected with atrophine which greatly increased his heart rate to an incapacitating degree.  He contends that he remained in the hospital for a long period of time due to his heart condition and was then discharged from service.  Immediately following service, he was unable to stay employed or attend school due to the nature of his heart condition and remained hospitalized for many months.  He contends that his cardiac arrhythmia, paroxysmal tachycardia, continued to be a disabling condition for him and that ever since service, he has been limited in his ability engage in everyday activities.  He therefore contends that his cardiac arrhythmia, paroxysmal tachycardia, either had its onset in service following the atrophine injection, or that if it pre-existed his service, than it was aggravated by his service, due to the injection as well as the requirements of basic training.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271   (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.30, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that on July 1945 entrance examination, the Veteran's heart was considered to be normal.  He denied having had any fainting spells or dizziness.  He denied having had heart trouble of any kind.  He was noted to be underweight by 7 pounds.  He was considered to be qualified for active duty.  However, a few months later during basic training, in October 1945, the Veteran was seen for shortness of breath and chest pain.  He was helped to sick bay by a friend who stated that they had just come from swimming.  He stated that he had had such episodes prior to service and that his family physician had told him not to exercise.  He was noted to be hyper oxygenated with some muscular twitching of the hands and arms.  His heart rate was rapid.  He was very apprehensive.  He was transferred to the naval hospital for further care.  Records reflect the Veteran's report that he was quite aware of the beating of his heart and at times noticed that it beat rapidly.  His heart rate would not return to normal after long periods of exercise.  He was noted to talk rapidly and was of a nervous temperament.  Physical examination revealed that his heart beat was very forceful.  There were no murmurs.  Later, in November 1945, the Veteran returned from leave.  He stated that he had a fast heart, his hands were sweating, and he was breathing fast.  He had had several attacks that would seem to arise suddenly.  Occasionally, his heart would seem to skip a beat and he would get a stick or sharp pain in the left side of his chest.  His rapid heartbeat frightened him.  His pulse was taken.  His heart rate was regular, though there was a slightly hyperactive apical thrust.  Further testing revealed that there was sinus arrhythmia where the pulse was lower than 90 beats per minute, and sinus tachycardia if his heart rate was above 100 beats per minutes.  Multiple testing was administered, including an atrophine test, which was used in an attempt to start a paroxysm of tachycardia.  It was noted that the Veteran was "very much excited" about getting an intravenous injection and that caused his pulse to speed up.  The atrophine test showed a pulse rate that went from 132 to 178, and then incrementally back down to 138.  An electrocardiogram was taken at this time which showed paroxysmal auricular tachycardia.  The attack was terminated with an injection of porstigmine.  In late November, a medical board determined that the Veteran's diagnosis, cardiac arrhythmia, paroxysmal, achycardia, made him unfit for service.  The Report of Medical Summary noted that the Veteran had been previously advised by his family physician to avoid exercise because of similar episodes occurring before entry into the Navy.  He was discharged from service.

Post-service treatment records reflect that in October 1947, the Veteran was hospitalized for cardiac neurosis.  He had complaints of a fast pulse and that his heart was skipping beats.  Such symptoms had been occurring over the previous years.  He would also have headaches and would perspire.  He would feel dizzy and light-headed at times.  He tired easily and was nervous.  Physical examination showed the heart to be within normal limits.  The beats were well accentuated.  Rhythm was regular and in accordance with pulse.  There were no significant pathological physical findings.  The clinical picture was that of psychoneurosis, mixed type.  In a corresponding record, the Veteran reported that he had had high blood pressure on and off since he was 15 years old, from 160 to 180.  At the age of 16, he had been told that his left ventricle was strained and he was put to bed for one month.  He stated that while hospitalized in service, and after being administered atrophine, he had been told that his heart rate had increased to 170.  Up until the age of 12, he had engaged in athletics and made track records.  Physical examination showed a sinus arrhythmia with occasional premature contractions.  Blood pressure testing was high.  The assessment was hypertension, arterial, systemic, mild.  However, later that month, he was noted not to have hypertension.  His tachycardia was considered to be well controlled.  

In December 1947, the Veteran's physician, Dr. A.G., submitted a statement that he had examined the Veteran in August 1947 and had found that the Veteran was afflicted with cardiac arrhythmia, paroxysmal tachycardia.  The physician stated that the Veteran was unable to work due to the tachycardia.  

In December 1947, another physician, Dr. H.M., submitted a statement that the Veteran had been under his care in August 1943 for paroxysmal tachycardia and was placed on a regime restricting any exercise.  After a few months, the Veteran had improved.  After discharge from service, the physician again examined him, and found the same condition to be present in an apparently aggravated form in as much as the attacks were more frequent and lasting.  He had seen the Veteran at frequent intervals since discharge.  The doctor included with his statement a record of treatment for the Veteran.  The record demonstrated that at the age of 15, the Veteran was seen for shortness of breath and precardial pain.  He was nervous and anxious to become an athlete.  He was diagnosed with psycho neurotic tendency with paroxysmal tachycardia.  The prognosis was guarded.  It was noted that the Veteran was seen periodically after that time, approximately every six months.  In September 1946, the Veteran was examined and found to have occasional paroxysmal tachycardia.  He had another attack in October 1946.  In September 1947, the Veteran was examined, with complaints of attacks of paroxysmal tachycardia.  He had reported that he had wanted to take some classes and become educated.  

In January and March 1948, the Veteran submitted  numerous lay statements from himself and his friends stating that the Veteran had been very active in high school, that he had had an illness in 1943 that had necessitated bed rest, but that following that illness, he returned to school and to his usual sport activities.  The statements contended that following the Veteran's active service, he appeared to be sickly and did not act the same as he had prior to joining the service.  The heart trouble that he had experienced in service, with accompanying headaches, appeared to continue after he separated from service and was interfering with his ability to attend school and find a job.  Following service, he appeared sickly and pale, and appeared to withdraw from activities, tiring easily.  

In July 1948, the Veteran submitted a statement that prior to enlisting in service, he was stopped due to high blood pressure.  He was asked to return later in the week to retake his physical examination.  He later passed and was able to enter service.  He stated that while in service, he began to experience multiple attacks of cardiac arrhythmia, paroxysmal tachycardia due to the training exercises.  After he was discharged from service, he began to experience spells of rapid heartbeats and headaches.  He was forced to withdraw from classes due to his heart condition.  He was able to find work, but the condition still remained and he still suffered from rapid heartbeats.  

On August 1948 VA heart examination, the Veteran stated that he would experience increased heart rate after certain stresses or strains or after excitement, such as when watching a movie.  Sometimes he would have an attack at rest, but mostly an attack would occur while completing activities.  He was currently employed and would take one or two days off per month due to his heart condition, which the examiner deemed, a "so-called heart condition."  Physical examination resulted in the diagnosis of tachycardia, class I. 

On August 1948 VA psychiatric examination, the Veteran was assessed as having a longstanding cardiovascular neurosis.  Organic heart disease had been ruled out on electrocardiogram.  The diagnosis was psychogenic cardiovascular reaction, as manifested by paroxysmal tachycardia, heart consciousness, and vasomotor instability.  

The next evidence of record referencing the Veteran's claim is not dated until June 2005, at which time the Veteran contended that the same disabling heart condition that he experienced in service had continuously troubled him to the present day.  Private medical records submitted along with the claim reflect that in May 2002, the Veteran was evaluated for an abnormal electrocardiogram which was suggestive of coronary artery disease.  He denied a history of chest pain, although he reported that the he had had chest palpitations for many years.  His coronary risk factors were age and a history of mild hypertension.  In May 2003, the Veteran reported that he was not feeling well the day before because he was doing intensive physical work in the yard, which he was not accustomed to doing.  He felt tired and dizzy, but did not feel any chest pain or palpitations.  The assessment at that time was hypertension.  In May 2004, the Veteran stated that he felt fine, with occasional heart palpitations.  He had had a Holter monitor and had been told that he had irregular heartbeats.  He had no current chest pain or palpitations.  He was able to be physically active to a normal degree.  The assessment was hypertension, history of aortic sclerosis without stenosis, mild mitral regurgitation, tricuspid regurgitation, and history of ectopic beats.  In February 2005, the Veteran was seen for an irregular pulse.  He reported that he had had an irregular rhythm for a long time and that it was unclear whether it was atrial fibrillation.  

In June 2007, the Veteran's physician, Dr. D.M., submitted an opinion that the Veteran's atropine injection received in service led to his heart trauma, causing his heart disease/disability.  

In June 2007, the Veteran's ex-fiancé submitted a statement that the Veteran was a healthy man prior to entering service.  However, following separation from service, he was an entirely different person.  He was sick and unable to cope with life.  

In September 2008, another physician, Dr. A.M., submitted a statement that she had seen the Veteran for many years and had in the past sent him to the emergency room for arrhythmia and elevated blood pressure.  His medical illness, paroxysmal tachycardia, atrial fibrillation, and tachycardia episodes, prevented him from participating in many routines activities and from sleeping well.  The Veteran had described to her that he first began to experience heart difficulties after being injected with atrophine while in service.  The physician concluded that that traumatic event began the onset of major incapacitation and sometimes left him unable to function.  The injection in service had caused the Veteran's heart rate to accelerate to 200 beats per minute, which was told to him by a Navy hospital personnel despite what was written in his record.  The Veteran had stated to her that following service, he had spent months at VA hospitals in an attempt to stabilize his condition and permit him to attend college.  

On July 2009 VA examination, the Veteran reported the same history as outlined above.  The examiner summarized pertinent evidence of record, including the service treatment records and post-service treatment records.  After completing physical examination of the Veteran, the examiner diagnosed the Veteran with cardiac arrhythmia.  The examiner found that the atrophine injection the Veteran received in service was appropriate, which triggered an increased heart rate of 158 rate per minute, a relatively slow rate.  The heart rate was then appropriately converted back to normal with physostigmine.  Such was determined by the examiner to be a normal procedure and was not one that could have injured his heart.  The examiner concluded that the condition pre-existed the Veteran's service by the Veteran's own account and from that of his physician.  There was no indication that his brief service experience included any untoward events concerning his heart, and thus, there was no indication of any lifelong aggravation of his heart rate.  In other words, the Veteran was considered to be no worse at the age of 81 than he was at the age of 18.  The examiner felt that the Veteran's response to the atrophine injection was better understood as a psychological one, as the records reflect a diagnosis of cardiac neurosis.  Further, paroxysmal tachycardia was not a condition that caused cardiac damage.  

In June 2010, the Veteran submitted a statement from his private physician, Dr. A.M, that the Veteran had developed a permanent heart condition that was often not fully controlled since the atrophine injection.  He currently received medication for his arrhythmia that was as least partially controlling.  In July 2010, Dr. A.M. stated that it was her opinion, and that of her deceased husband Dr. D.M, that the atrophine that the Veteran was administered in service led to his heart trauma.  

First, the Board finds that there is clear and unmistakable evidence that Veteran's cardiac arrhythmia, paroxysmal tachycardia pre-existed his service.  In so finding, the Board points to the ample evidence, both the Veteran's own statements and those of his family physician, that his condition pre-existed his service.  Both the Veteran and his family physician have stated that he had been placed on bed rest at an early age due the condition, that he had been told not to engage in physical activity due to the condition, and that he had experienced such episodes prior to entering service.  Furthermore, the numerous lay statements from family and friends submitted in the late 1940s also state recollections that the Veteran had been placed on bed rest due to a heart condition prior to service.  In reviewing the Veteran's family physician's notes, it clearly states that he was diagnosed with paroxysmal tachycardia in 1943.  Such was documented in the service treatment records.  Although no heart condition was found on entrance into service, such appears to be due to the Veteran's own misinformation, as shortly thereafter he was hospitalized for rapid heartbeats and at that time he admitted that he had been treated by his family physician for the condition prior to service.  Also probative is the July 2009 VA examiner's opinion who, after reviewing the evidence of record, determined that the condition clearly and unmistakably pre-existed the Veteran's service.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran had cardiac arrhythmia, paroxysmal tachycardia upon entry into service, and the presumption of soundness has been rebutted. 

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's cardiac arrhythmia, paroxysmal tachycardia clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's pre-existing disability was not aggravated during service. 

In that regard, an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places the highest probative weight on the July 2009 VA examiner's opinion that the Veteran's cardiac arrhythmia, paroxysmal tachycardia, had pre-existed his service and had not been permanently aggravated by his service, and that the atrophine injection in service did not cause or aggravate his current heart condition, rather than on the December 1947 opinion that the Veteran's heart condition was aggravated by his service, as well as the June 2007, September 2008, June 2010, and July 2010 private opinions that the atrophine injection received in service led to the Veteran's current heart disability.  

First, the December 1947 opinion does not demonstrate a necessary element in this case, that of permanent aggravation.  There must be evidence of a lasting worsening of the pre-service condition, one that exists currently.  See Routen, Verdon, supra.  While the 1947 opinion stated that following service, the Veteran's heart condition was aggravated,  the opinion does not state that the heart condition was permanently worsened due to service, and the evidence does not otherwise support such a conclusion.  Furthermore, the opinion is not supported by the physician's own records, which demonstrate that the Veteran was first seen at the age of 15 for arrhythmia, that he was seen every six months for his heart after that episode and prior to service, and that following service, he was seen three times in three years for occasional arrhythmia, paroxysmal tachycardia.  Such records do not support the contention that he was seen for his heart condition on a more frequent basis following service, as prior to service, he was seen every six months, and following service, he was seen apparently three times in two years.  In any event, the Board finds the opinion to be of lower probative value because even if, for arguments sake, the Board were to find that the Veteran experienced an aggravation of his cardiac arrhythmia, paroxysmal tachycardia in service, the opinion on its own does not demonstrate that during the current appeal period, beginning in 2005, the Veteran suffered from a permanently worsened cardiac arrhythmia, paroxysmal tachycardia.  In that way the opinion is dated, in that it can only demonstrate the Veteran's heart pathology in the mid to late-1940s, rather than the current pathology.  Furthermore, the opinion does not rectify the theory of physical aggravation with the contemporaneous diagnosis of cardiac neurosis, a psychological factor that was determined to account for much of his symptoms and worries in the period from 1946 to 1947. 

Next, the Board places lower probative value on the remaining private opinions submitted in 2007, 2008, and in 2010, because all four opinions are based on an inaccurate factual background supplied by the Veteran.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinion appears to have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).   In that regard, the opinions appear to be based on the Veteran's recount that his cardiac arrhythmia, paroxysmal tachycardia, began following the atrophine injection in service and has been disabling ever since.  However, the service treatment records clearly demonstrate that the Veteran was experiencing a rapid heart rate prior to the atrophine injection, and, for that matter, had been experiencing such episodes for a number of years prior to the injection.  Thus, his statements to the physicians are not credible.  Furthermore, the service treatment records do not demonstrate that following the injection, the Veteran's heart condition worsened to any degree or that his heart rate bounced upwards to 200 beats per minute.  Finally, with regard to the September 2008 opinion, the physician stated that the Veteran was hospitalized for many months following service in order to stabilize his heart condition.  However, the record clearly demonstrates that, while the Veteran originally sought treatment for his heart condition and was diagnosed with arrhythmia following service, he was primarily assessed as having a cardiac neurosis, a psychological diagnosis that was felt to be the cause of his complaints.  Therefore, the Board finds that all four opinions are based upon an inaccurate factual background as told by the Veteran and are of less probative and persuasive value to the Board.  

Furthermore, the opinions do not explain how the Veteran's in-service cardiac arrhythmia, paroxysmal tachycardia, caused or aggravated his currently diagnosed heart disability.  In June 2007, Dr. D.M. stated that the atrophine injection lead to the Veteran's current heart disease/disability, but provided no rationale for that conclusion.  There was also no indication that the physician was aware of the Veteran's current heart diagnosis, as no such diagnosis or elaboration of the current "heart disease/disability" was provided.  The September 2008 opinion, by Dr A.M., also does not explain how the in-service cardiac arrhythmia, paroxysmal tachycardia, has lead to the Veteran's currently reported incapacitating episodes, nor does she provide any record to support that the Veteran has been hospitalized for his cardiac arrhythmia, paroxysmal tachycardia, or has experienced any debilitating episodes due to the condition.  Thus, the opinion is unsupported by any further rationale or by any concurrent medical records.  To that extent, the available medical records, dated fm 2002 to 2005, instead demonstrate reports of "occasional palpitations," and longstanding irregular heartbeats, with no indication that such rapid heartbeats have been debilitating.

Lastly, the June 2010 and July 2010 opinions are also of lower probative value to the Board for the reasons explained above.  Also, neither opinion provides any explanation as to how the atrophine injection aggravated the Veteran's arrhythmia or caused his current, permanently worsened heart condition.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  See Sklar, supra.

On the other hand, the Board finds that the July 2009 VA examiner based his opinion on a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, and reference to governing medical principles.  The Board finds that such opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The July 2009 VA examiner took into account the service treatment records, the Veteran's statements, and the positive medical opinions then of record, but concluded that the atrophine injection was properly administrated, with no indication that a permanent increase in disability resulted.  Furthermore,  medical principals dictated that cardiac arrhythmia, paroxysmal tachycardia, was not a condition that caused further cardiac disease, and no such connection could be made in this instance.  The examiner determined that the Veteran's cardiac arrhythmia, paroxysmal tachycardia, in fact had not undergone any aggravation from the age of 18 to the age of 81, as when reviewing the medical evidence of record and upon interview with the Veteran, it was clear that the symptoms had remained constant prior to and following service.  Thus, when reviewing the evidence of record, the Board finds that the July 2009 opinion is the most probative and persuasive opinion of record because it takes into account the totality of the evidence of record and provides a clear and well explained rationale.  It also addresses the implications of cardiac arrhythmia, paroxysmal tachycardia, on further cardiac disease and provides a reasoned explanation as to why the in-service symptoms and treatment did not permanently aggravated the condition.

The Board notes that the Veteran, his family, his friends, and his previous employers, have contended on his own behalf that his cardiac arrhythmia, paroxysmal tachycardia, was aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cardiac arrhythmia, paroxysmal tachycardia and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his treatment for cardiac arrhythmia, paroxysmal tachycardia, and the observable symptoms such as a rapid heart rate, feeling faint, and headaches, the Board accords his statements regarding the etiology of such disability little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his cardiac arrhythmia, paroxysmal tachycardia, and his military service.  In contrast, the July 2009 VA examiner took into consideration all the relevant facts in providing his opinion.  Therefore, the Board finds that the Veteran's contentions and the other lay statements of record regarding the etiology of his cardiac arrhythmia, paroxysmal tachycardia, are outweighed by the competent and probative VA examiner's findings. 

Additionally, to the extent that the Veteran has contended that he has experienced an increase to his cardiac arrhythmia, paroxysmal tachycardia, since his service discharge, the Board finds such statements to lack credibility and, therefore, accords less probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra. 

In the instant case, and for the reasons stated above, the Board finds the Veteran's statements regarding an aggravation of symptomatology to be less credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  Specifically, while the Veteran has alleged such aggravation, his statements as told to his private physicians were inaccurate when reviewing the evidence of record.   Furthermore, there is a fifty year gap of any indication of treatment for cardiac arrhythmia, paroxysmal tachycardia, from the late 1940s to 2005, lessening the Veteran's credibility in stating that he experienced a permanent aggravation to his heart condition.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, the Board finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has suffered from a debilitating and incapacitating heart condition since service, or that his cardiac arrhythmia, paroxysmal tachycardia, was worsened by his service, are inconsistent with the contemporaneous evidence.  Therefore, the Veteran's lay assertions are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding his continuity of symptomatology to be not credible. 

Therefore, based on the July 2009 VA examiner's opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's cardiac arrhythmia, paroxysmal tachycardia, did not permanently increase in severity beyond the natural progression in service.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's cardiac arrhythmia, paroxysmal tachycardia, existed prior to service and was not aggravated by service.  Consequently, the presumption of soundness has been rebutted and the Veteran's cardiac arrhythmia, paroxysmal tachycardia, pre-existed service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, to specifically include the July 2009 VA examiner's opinion, the Veteran's pre-existing cardiac arrhythmia, paroxysmal tachycardia, was not aggravated by his military service. 






	(CONTINUED ON NEXT PAGE)


The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cardiac arrhythmia, paroxysmal tachycardia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for cardiac arrhythmia, paroxysmal tachycardia is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


